Citation Nr: 0705813	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.

This claim was remanded in August 2005 for additional 
development to be conducted.  Additional development has been 
conducted and the case has been returned to the Board.  
Unfortunately, the Veterans Law Judge who conducted a hearing 
at the RO is no longer employed by the Board, and, at the 
veteran's request, the case must be remanded for another 
hearing.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.

REMAND

In the veteran's December 2002 substantive appeal to the 
Board, VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge (VLJ).  See 
38 C.F.R. § 20.700 (2006).  In August 2003, the veteran 
testified before a VLJ who is no longer employed by the 
Board.  In January 2007, the Board sent the veteran a letter 
advising him that the law requires that the VLJ who conducts 
a hearing on appeal must participate in any decision made on 
that appeal.  The RO requested that the veteran indicate 
whether he wished to have another hearing and, in February 
2007, the veteran responded that he indeed wants another 
Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2006).  


The Board notes that, during the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims issued a decision 
in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that enhanced VCAA notice may be needed in certain 
claims for compensation.  Subsequently, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established new requirements regarding the VCAA 
notice and reopening claims.  The Court held that the VCAA 
notice in a matter where the veteran is attempting to reopen 
a claim must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

Moreover, in the present appeal, the appellant was provided 
with notice of the type of information and evidence that was 
needed to substantiate his claim for service connection, but 
he was not provided with notice as to the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  In addition, as to reopening 
his claim, the VCAA notice to the veteran did not include a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  

The Board is aware that, in remanding for the sole purpose of 
a Travel Board hearing, we are not yielding jurisdiction to 
the RO, as the case has already been certified on appeal and 
remains before the Board.  However, in order to assure that 
the veteran has full notice as to the Dingess and Kent 
precedents, discussed above, we will request that the RO 
provide the veteran with such information in the process of 
scheduling the Travel Board hearing.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  Ensure that all notification action required 
by 38 U.S.C.A. §§ 5103 and 5103A (West 2002) are 
fully complied with.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The veteran should be scheduled for a Travel 
Board hearing at the RO, as per the veteran's 
request, and as the docket permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

